IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                RENDERED: OCTOBER 29, 2020
                                                      NOT TO BE PUBLISHED

                  Supreme Court of Kentucky
                                    2019-SC-0002-MR


ARTHUR LONG                                                           APPELLANT


                    ON APPEAL FROM LYON CIRCUIT COURT
V.               HONORABLE CLARENCE A. WOODALL, III, JUDGE
                            NO. 2017-CR-00001


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      Arthur Long was convicted by a Lyon Circuit Court jury of the murder of

his sister and the theft by unlawful taking of her vehicle. Long received a life

sentence for the murder charge and a five-year sentence for the theft charge, to

run concurrently. He now appeals his convictions to this Court as a matter of

right.1 After review, we affirm.

                          I.   FACTUAL BACKGROUND

      Long began living with his sister Nancy Minor sometime in 2015 after

their mother died. Prior to that time Long was homeless in Chicago, Illinois, for

many years, and Nancy would send him money and other means of support.




      1   Ky. Const. § 110(2)(b).
                                          1
Both Long and Nancy were in their sixties during the events at issue in this

case.2

         On Tuesday, during the week of Thanksgiving 2016, Nancy had dinner

with Janie Stovall who was a church friend of hers for many years. Janie

testified that she spoke with Nancy on the phone on Friday of that week.

Nancy asked Janie to bring her some of the cake that was served at Janie’s

dinner. Janie suggested that Nancy stop by her home that day to get some,

but Nancy declined because she would be busy putting up Christmas

decorations. Therefore, the two agreed that Janie would bring some cake to

Nancy at church that Sunday. When Nancy did not show up to church, Janie

began to worry as she knew Nancy to be very dependable. Janie testified that

she believed she called Nancy that Sunday and got no answer. When Janie

still could not contact Nancy by the following Tuesday, she called their pastor

who also had not heard from Nancy. Ultimately their pastor contacted the

police and requested a welfare check for Nancy.

         Chief Shane Allison and Deputy Sam Adams (Dep. Adams) conducted the

welfare check on Wednesday3 of that week. All of the home’s doors were

locked, but Dep. Adams was able to enter the home through an unlocked

window after moving several items from in front of the window inside the home.


         No direct evidence of Nancy’s age was presented at trial, but the defense’s brief
         2

to this Court identifies her as being in her sixties and photographs of her seem to
support that fact. An exhibit of a photograph depicting Long’s identification card
showed that he was born in 1950.
       3 Chief Allison testified that the police did not enter the home on Tuesday

because, after consulting with the county attorney, he did not believe they had cause
to enter the home at that time. By the next day law enforcement had pinged Nancy’s
phone and determined it had been shut off since Friday of the week prior, and they
also determined that none of Nancy’s friends or family had spoken to her that
weekend. Chief Allison therefore believed there was cause to enter the home.
                                            2
Dep. Adams discovered Nancy’s body in the kitchen floor shortly after entering

the home. The officers noted no signs of forced entry.

      Nancy’s body was found covered with a blanket as well as a significant

amount of coffee grounds. Blood-soaked towels were also found around the

body. Glass fragments from two different colored wine bottles were scattered

about the kitchen floor and an intact wine bottle was found on the kitchen

counter above Nancy’s body. The intact bottle was covered in blood and hair.

A kitchen mat, which was also covered in blood, was found in the kitchen sink.

Officers also found a pair of men’s pants, a short-sleeved white t-shirt, a long-

sleeved black t-shirt, and a pair of socks in the washing machine. Subsequent

lab tests determined that Nancy’s blood was on the pair of pants, the white

shirt, and the black shirt. After completing Nancy’s autopsy, the Medical

Examiner determined that her cause of death was multiple blunt force trauma

to the head. Law enforcement therefore concluded that Nancy was beaten to

death with the wine bottles found at the scene. The Medical Examiner also

concluded that the state of Nancy’s body was consistent with her dying

sometime Sunday morning, though he could not pinpoint her exact time of

death.

      Detective Brian Hill (Det. Hill) with the Kentucky State Police (KSP) was

dispatched to Nancy’s home shortly after her body was discovered. During his

investigation Det. Hill found that Long was captured on video surveillance

cameras at an Eddyville gas station just before 2 p.m. on the previous Sunday;

the day law enforcement suspected Nancy was murdered. Long put gas in

Nancy’s car, a grey 2007 Chevrolet Malibu, and then left the station. Nicole

McVickers, Nancy’s neighbor whose house faces Nancy’s, testified that she saw
                                    3
Long that evening between 5 and 6 p.m. Nicole noticed that Nancy’s garage

door was open, and that Long was in the garage around Nancy’s car.

      Based on this information, in conjunction with the fact that both Long

and Nancy’s car were missing from the home, Det. Hill entered Nancy’s car into

a national database and flagged it as stolen. Less than a week later, on

December 5, Trooper William Looper (Trp. Looper) with the Tennessee Highway

Patrol was working the midnight shift. Tpr. Looper was checking a rest area

and noticed a car that was parked backwards in a parking spot. This piqued

his interest because in his experience people do that in order to hide their

license plate and/or tags. When he approached the car, he noticed that it was

parked over the line, which was indicative of someone driving while impaired.

He therefore decided to make contact with the driver.

      Tpr. Looper observed a single occupant sleeping in the driver’s seat, who

was later identified as Long, and knocked on the driver’s side window. Long

woke up and looked at Tpr. Looper but proceeded to ignore him and did not

follow any of his commands. Long started the car and fled from the rest area

onto the interstate. Tpr. Looper chased Long for approximately fourteen miles,

and eventually other officers were able to use a spike strip to stop Long’s

vehicle. Long initially ignored commands to exit the vehicle, and only complied

when the officers threatened to deploy the K-9 officer at the scene. After Tpr.

Looper read Long his Miranda4 rights Long said he wanted an attorney and

stopped talking. Long also refused to identify himself or cooperate with the

booking process.



      4   See Miranda v. Arizona, 384 U.S. 436 (1966).
                                           4
      During the officers’ subsequent search of Nancy’s vehicle, they found

several receipts that enabled them to track Long’s movements from the Sunday

that Nancy presumably was killed to the day before he was arrested. The first

receipt was from the aforementioned purchase of gas from an Eddyville gas

station. After that the receipts show that Long went to Paducah, Kentucky,

followed by three different cities in southern Illinois. He then went back to

Paducah, then to southern Illinois, then to Paducah, and then to Tennessee

where he was ultimately apprehended.

      Long now appeals his convictions for Nancy’s murder and the

subsequent theft of her car to this Court.

      Additional facts are discussed below as necessary.

                                 II.   ANALYSIS

      Long asserts a myriad of alleged errors on appeal. Namely: (1) that his

Sixth Amendment right to choose his own defense was violated; (2) that the

trial court erred by finding him competent to stand trial; (3) that the trial court

erred by denying his motion for a second competency hearing; (4) that the trial

court erred by denying his initial motion for mental health expert funds and

subsequently allowing a mental health expert from KCPC5 to testify during the

Commonwealth’s rebuttal evidence; (5) that the trial court erred by denying his

second and third motions for a continuance of trial; (6) that the trial court

erred by failing to instruct the jury on first-degree manslaughter, second-

degree manslaughter, and reckless homicide; and (7) that the trial court erred




      5   Kentucky Correctional Psychiatric Center.
                                           5
by failing to grant his motion for directed verdict on the charge of theft by

unlawful taking. For the reasons that follow, we affirm.

      In order to provide context, we note preliminarily that Long’s behavior

from his arraignment until the end of trial was atypical. At nearly all of his

pretrial hearings he frequently interrupted, argued with, and was outright rude

to the trial court. And, while the trial court was exceedingly patient with Long,

Long’s outbursts forced the trial court to have him removed from the court

room on two separate occasions: during the Commonwealth’s opening

statement and during the testimony of his own expert witness. He was also

hostile towards his appointed counsel, and for the most part did not cooperate

with her or the defense’s expert witness.

      However, though his behavior was bizarre in the sense that it does not

typically occur, his outbursts and insults were always directly oriented towards

his case. In addition, Long demonstrated that he is an intelligent person and

also had some knowledge of the criminal justice system that lay persons do not

usually have. For example, he demonstrated that he knew, generally, what an

ex parte hearing is, what an interlocutory appeal is, and that a trial judge may

sometimes be required to recuse himself or herself from a case. With that

noted, we now address Long’s arguments.

A. Long was not deprived of his Sixth Amendment right to choose his own
   defense.

      Long first contends that his Sixth Amendment6 right to choose his own

defense was violated because his defense counsel presented an insanity




      6   U.S. Const. Amend. VI.
                                         6
defense against his wishes. He asserts that the United States Supreme Court’s

recent holding in McCoy v. Louisiana,7 as well as this Court’s own holding

Jacobs v. Commonwealth,8 mandate that his convictions be reversed.

      Long properly preserved this issue for appeal by several pro se

statements he made to the trial court. At a pretrial conference in July 2017,

during which defense counsel requested that Long be evaluated for his

competency to stand trial, the following exchange occurred:

               Court: You’ve been in court twice, and you’ve argued
               with me twice9…I’m going to have you examined from
               a mental competency standpoint.

               Long: Objection your honor, there’s no evidence—

               Court: Objection noted. The evidence is—
               Long: You’re railroading me, and you know it. There’s
               no evidence, I saw the alleged discovery she gave, that
               was hearsay evidence.

               Court: You be quiet. Thank you. We’ll look at this
               case again on October 2nd at 1 o’clock.

               Long: Where is the evidence that I’m mentally ill? You
               know judge—

               Court: Sheriff, you may take Mr. Long from the court
               room.

               Long: You’re railroading me. You’re in contempt of
               your own court.




      7   138 S. Ct. 1500 (2018).
      870 S.W.2d 412 (Ky. 1994), overruled on other grounds by St. Clair v.
      8

Commonwealth, 451 S.W.3d 597 (Ky. 2014).
      9 Prior to this exchange Long argued for several minutes with the court. Long
argued, essentially, that the trial court did not have jurisdiction over him because he
was a resident of Illinois.
                                           7
      Then, at a later pre-trial conference in February 2018, after Long’s KCPC

report was completed, but prior to his competency hearing, the following

exchange occurred between defense counsel, Long, and the trial court:

            Counsel: I would suggest since we do already have a
            trial date to go ahead and schedule this matter for a
            competency hearing.

            Long: I disagree your honor because [counsel is] still
            misrepresenting my defense, destroying my defense,
            the jurisdictional issues are preeminent issues. You
            hauled me off to that other place (KCPC) and they
            came back and said “fine.” Okay, so now you’re trying
            to discredit me again.

            Court: No one is trying to discredit you.

            Long: Yes you are because you’re discrediting my
            ability to testify against issues that happened in this
            courtroom and in other issues.

      Finally, during defense counsel’s voir dire of the jury pool, defense

counsel told the potential jurors that “there is going to be an insanity element

to this case,” and asked if any of the jurors know anyone with mental illness.

Long objected to this question and said he had not discussed that defense with

counsel. The court told Long he cannot make an objection while his own

counsel is questioning the jury. Long replied that his counsel was tainting the

jury. The court told him to be quiet and asked counsel to continue her

questioning. Defense counsel then asked the jurors if they believed people with

a mental illness are always treated fairly by society. Here, Long objected again

and asked for a mistrial. He said:

            [counsel] is claiming that I’m guilty and mentally ill.
            I’ve said I’m innocent of the charges. If she’s claiming
            that I’m guilty, if my lawyer believes I’m guilty then
            what are we doing here? This is ridiculous. I tried to


                                        8
               fire her and you wouldn’t let me fire her,10 and you
               think I’m going to be quiet and be railroaded into
               something that I didn’t do when I—

Here, the court again told Long to be quiet. Long replied, “this lawyer needs to

be quiet because she’s destroying my case.” When counsel resumed her

questioning, she told the jurors, “we believe Arthur isn’t guilty.” To this, Long

interrupted and said sarcastically “but he’s crazy, oh that’s wonderful. There’s

no evidence that I’m mentally ill.”

      With preservation of the issue established, we note that such a violation,

if found, is considered a structural error and is therefore subject to automatic

reversal.11

      In McCoy, the first case Long presents in support of his argument for

reversal, McCoy was charged with three counts of capital murder for the

shooting deaths of his estranged wife’s mother, step-father, and son.12 The

state of Louisiana’s evidence against McCoy was described by the U.S.

Supreme Court as “overwhelming.”13 Notwithstanding the evidence against

him, McCoy maintained his innocence; he claimed he “was out of State (sic) at

the time of the killings and that corrupt police killed the victims when a drug




      10 Long is an indigent defendant and was therefore given appointed counsel
from the Department of Public Advocacy. On several occasions Long told the court he
wanted to “fire” his attorney. The court explained to Long several times that he did
not have the right to choose his appointed counsel, and that the court would not
remove appointed counsel from his case unless he was able to show cause. The trial
court went so far as to enter an order directed at Long to that effect. Long never
demonstrated cause to have appointed counsel removed. The trial court’s denial of
Long’s numerous motions to remove counsel are not at issue in this appeal.
      11   See McCoy, 138 S. Ct. at 1511. See also Jacobs, 870 S.W.2d at 418.
      12   McCoy, 138 S. Ct. at 1505-06.
      13 Id. at 1506.
                                           9
deal went wrong.”14 At trial McCoy wanted to assert a defense of innocence

and seek a full acquittal.15 But McCoy’s defense attorney concluded that,

based on the state’s evidence of McCoy’s guilt, McCoy’s best chance to avoid

the death penalty was to assert an insanity defense.16 McCoy was adamantly

against this trial strategy, and made his protestations known to the trial

court.17 The trial court denied McCoy’s request to terminate his attorney’s

representation, and ruled that the defense they would proceed with was

defense counsel’s decision to make, not McCoy’s.18

      Ultimately, McCoy’s attorney presented an insanity defense: he conceded

that McCoy committed the murders but argued McCoy was legally insane when

he committed them.19 The jury found McCoy guilty of three counts of capital

murder and sentenced him to death.20 The Louisiana Supreme Court denied

McCoy’s request for a new trial, but the U.S. Supreme Court granted certiorari

“in view of a division of opinion among state courts of last resort on the

question whether it is unconstitutional to allow defense counsel to concede

guilt over the defendant's intransigent and unambiguous objection.”21

      The opinion, penned by the late Justice Ginsburg, began by discussing

that, with regard to legal representation in criminal cases, some decisions are



      14 Id.
      15 Id.
      16  Id.
      17 Id.
      18 Id.
      19  Id. at 1506-07.
      20  Id. at 1507.
      21 Id. (emphasis added).
                                        10
within the purview of the defense attorney. For example, “what arguments to

pursue, what evidentiary objections to raise, and what agreements to conclude

regarding the admission of evidence.”22 However, some decisions are entirely

the defendant’s to make, such as “whether to plead guilty, waive the right to a

jury trial, testify in one's own behalf, and forgo an appeal.”23 The Court held

that the “[a]utonomy to decide that the objective of the defense is to assert

innocence belongs in this latter category.”24 More specifically, that

                 [w]hen a client expressly asserts that the objective of
                 ‘his defence’ (sic) is to maintain innocence of the
                 charged criminal acts, his lawyer must abide by that
                 objective and may not override it by conceding
                 guilt…. Once [McCoy] communicated that to court
                 and counsel, strenuously objecting to [defense
                 counsel’s] proposed strategy, a concession of guilt
                 should have been off the table. The trial court's
                 allowance of [counsel’s] admission of McCoy's guilt
                 despite McCoy's insistent objections was incompatible
                 with the Sixth Amendment.25

The Court therefore reversed McCoy’s conviction and remanded the case for a

new trial.26

      Twenty-four years before McCoy, this Court reached the same holding in

Jacobs. Jacobs was convicted of the capital murder, kidnapping, and

attempted first-degree rape of a young college student.27 Similar to McCoy, the

evidence against Jacobs was overwhelming and his story in support of his




      22 Id. at 1508.
      23  Id.
      24 Id.
      25 Id. at 1509-12 (emphasis added).
      26 Id. at 1512.
      27   Jacobs, 870 S.W.2d at 414.
                                              11
innocence was fantastical.28 And, as in McCoy, Jacobs wanted to assert his

innocence while counsel wanted to present an insanity defense, and the

disagreement between them was brought to the attention of the trial court.29

But the trial court ruled that the decision was within the discretion of defense

counsel, and counsel presented an insanity defense over Jacobs’ objections.30

      On appeal to this Court Jacobs argued that his Sixth Amendment right

to present a defense was violated by his counsel’s presentation of an insanity

defense over his protestations, thereby undermining his defense of innocence.31

This Court noted that “[n]o effort was made by trial counsel to present

[Jacobs’ innocence] defense on the merits[.]”32 It therefore held that

“Jacobs' Sixth Amendment right to present his defense of innocence was

undermined by counsel's presentation of an insanity defense. Neither counsel

nor the court has the power to contravene a defendant's voluntary and

intelligent decision to forego an insanity defense.”33 The Court reversed Jacob’s

conviction on other grounds but noted that, had it not, it would have reversed

on the insanity defense issue.34

      Thus, it is clear from McCoy and Jacobs that a defense attorney cannot

present a “complete” insanity defense against a defendant’s wishes. In other

words, defense counsel cannot concede the defendant’s guilt and assert that



      28 Id.
      29 Id. at 417.
      30  Id.
      31 Id.
      32  Id. (emphasis added).
      33 Id. at 418.
      34  Id.
                                       12
the defendant is not culpable due to legal insanity if the defendant does not

agree to concede his guilt. However, our jurisprudence is equally clear that

this rule does not apply when defense counsel presents what we will call a

“hybrid” insanity defense, i.e. when defense counsel argues that the defendant

is insane, but never concedes his guilt, and also presents an innocence

defense.

      For example, in Dean v. Commonwealth,35 Dean was convicted of capital

murder, first degree burglary, and first degree rape.36 On appeal to this Court

Dean argued that his Sixth Amendment right to control what defense he

asserted was violated when defense counsel presented an insanity defense over

his objection, which Dean alleged undermined his defense of innocence.37 He

further maintained that “he was prejudiced by the incompatibility of these two

defenses, which formed a suspect appeal to the jury.”38

      This Court declined to reverse Dean’s conviction “because the conflict

asserted [was] more apparent than real.”39 Specifically, that

                 defense counsel's examination of defense witnesses
                 contained elements designed to support both the
                 reasonable doubt and insanity defenses. [But],
                 counsel never expressly conceded [Dean’s]
                 guilt…Moreover, counsel did comply in part with
                 [Dean’s] wishes, as shown by his questioning of both
                 prosecution and defense witnesses by which he
                 attempted to refute the Commonwealth's proof.40


      777 S.W.2d 900 (Ky. 1989), overruled on other grounds by Caudill v.
      35

Commonwealth, 120 S.W.3d 635 (Ky. 2003).
      36 Id. at 901.
      37 Id. at 907.
      38  Id.
      39  Id.
      40 Id. at 907-08 (emphasis added).
                                             13
The Court also highlighted that “defense counsel devoted the majority of his

closing argument to casting doubt on the prosecution's proof.”41

      Consequently, the determinative question for this Court is what was the

nature of the insanity defense presented by Long’s attorney. Review of the

record reveals that Long’s attorney presented both an insanity and an

innocence defense and never conceded Long’s guilt. Long is therefore not

entitled to a reversal of his conviction under McCoy and Jacobs.

      In defense counsel’s opening statement, she discussed both Long’s

insanity and his innocence. She began by stating that the evidence would

show that Long was insane and walked through the evidence she anticipated in

support of that conclusion. She then said,

               Now, just because Arthur is in fact insane does not
               mean he’s responsible for his sister’s death. There is
               also reasonable doubt on top of insanity. The doubt
               might not align with what Arthur thinks happened,42
               but Arthur’s DNA is not on the murder weapon. The
               wine bottle has his sister’s DNA on it, and has
               someone else’s DNA on it, but not Arthur’s DNA.
               Arthur had no blood on his shoes when he was picked
               up. And then Arthur’s fingerprints were not on the
               wine bottle. Reasonable doubt exists regardless of the
               fact that Arthur is insane.

      Defense counsel then used her cross-examination of the

Commonwealth’s witnesses to support both defenses. As it is undisputed that

counsel focused on an insanity defense, there is no need to detail her cross-




      41 Id. at 908.
      42 Counsel mentioned earlier in her opening statement that Long believed
government agents have been watching him and his family because, thirty-eight years
ago, he uncovered a vast government conspiracy. She said Long therefore believed
that government agents killed Nancy.
                                         14
examination on that front. But, regarding the defense of innocence, counsel

extracted testimony from Det. Hill that no identifiable prints were found on

either the intact wine bottle or the shards of broken bottles, that Long’s DNA

was not found on any of the bottles, and Long did not have blood on his shoes

when he was arrested.

      Then, when cross-examining the Medical Examiner, counsel had him

clarify that his finding of blunt force trauma as Nancy’s cause of death did not

mean that he knew definitively what weapon was used. But, rather, that a

wine bottle would not be inconsistent with the injuries he found. Counsel also

had him clarify that he could not say with certainty when Nancy died, but

witness statements and the decomposition of her body led him to conclude that

she could have died on Sunday.

      Counsel later had Dr. Ladonna Jones, a forensic serologist with KSP,

confirm again that the shoes Long was wearing when he was arrested did not

have blood on them. Thereafter, when cross-examining Stephen Barrett

(Barrett), a forensic DNA specialist with KSP, counsel elicited that Barrett could

not say that Long’s DNA was on the bottle neck of the intact wine bottle, nor

did he find Long’s DNA under Nancy’s fingernails. Counsel also spent some

time exploring whether it was possible that the reason Nancy’s DNA was found

on the clothing found in the washing machine was due solely to the fact that

she lived in the house; that a simple “secondary transfer” of the DNA caused it

to be there. Barrett said this was possible, but there were too many variables

at play to say with certainty that it occurred. Counsel also confirmed through

Barrett that it is impossible to say how long ago a person’s DNA was

transferred to a particular object.
                                       15
      The defense’s sole witness in its case-in-chief was the defense’s mental

health expert Dr. Michael Nicholas, a neuropsychologist. While it is true Dr.

Nicholas’ testimony focused on proving an insanity defense, it should be noted

that defense counsel never conceded Long’s guilt in furtherance of that goal. In

fact, Dr. Nicholas’ testimony on direct and re-direct never broached the topic of

what occurred at the time of Nancy’s death. Dr. Nicholas instead discussed his

numerous attempts to meet with Long, and Long’s consistent refusal to fully

cooperate with him. And the fact that he, consequently, had to base his

conclusions about Long’s mental state on his observations of Long. Similarly,

defense counsel never conceded Long’s guilt during her cross-examination of

the Commonwealth’s sole rebuttal witness, Dr. Amy Trivette, who is the

medical director at KCPC.

      Finally, in defense counsel’s closing, she argued:

            I want to point out that Arthur Long is insane. He is
            insane. But I also want to point out that the
            Commonwealth, regardless of the fact that Arthur is
            insane, has not met their burden. You heard
            testimony that Arthur’s DNA was not on the murder
            weapon, but Nancy Minor’s DNA was. You heard
            testimony that Arthur Long’s fingerprints were not on
            the murder weapon. You heard testimony that
            underneath Nancy Minor’s nails, his DNA was not
            found. And you also heard testimony that his shoes
            when he was picked up had no blood on them. Those
            are all holes in the Commonwealth’s case. And all
            those holes create reasonable doubt. So regardless of
            the fact that Arthur is insane, they have not met their
            burden to show that Arthur killed his sister.

   Therefore, because defense counsel never conceded Long’s guilt, and

because she attempted to present an actual innocence defense, McCoy and

Jacobs are not on point with the case at bar. Rather, this case in pertinent

part is nearly identical to Dean, in which this Court approved of defense
                                        16
counsel presenting a both a defense of innocence and an insanity defense due

to the fact that counsel never conceded Dean’s guilt. Long’s Sixth Amendment

right to choose his own defense was not violated.

B. Competency Issues

   1) The trial court did not err by finding Long competent to stand trial.

      Long next asserts that the trial court erred by finding him competent to

stand trial.43 We disagree.

      The state may presume that a defendant is competent to stand trial.44

Therefore, the onus is on the defendant to prove, by a preponderance of the

evidence,45 that “as a result of mental condition, [he lacks the] capacity to

appreciate the nature and consequences of the proceedings against [him] or to

participate rationally in [his] own defense[.]”46 This Court reviews a trial court’s

finding of competency for clear error and will therefore only reverse if that

finding is not supported by substantial evidence.47

      Long was initially sent to KCPC for a competency and criminal

responsibility evaluation. After his KCPC evaluation was complete, defense

counsel made a successful ex parte motion for expert funds under KRS

Chapter 3148 and retained Dr. Nicholas, a neuropsychologist. Prior to Long’s

competency hearing Dr. Nicholas attempted to meet with Long, but Long



       This issue was preserved for our review by defense counsel’s first motion for a
      43

competency hearing. Kentucky Rule of Criminal Procedure (RCr) 9.22.
      44   Jackson v. Commonwealth, 319 S.W.3d 347, 349 (Ky. 2010).
      45 Id.
      46   Kentucky Revised Statute (KRS) 404.060(4).
      47   Jackson, 319 S.W.3d at 349.
      48   See KRS 31.110(1)(b) and KRS 31.185(1).
                                          17
refused. Therefore, before the competency hearing, defense counsel moved for

a continuance of the hearing so that Dr. Nicholas could again try to evaluate

Long. The Commonwealth responded, and the trial court agreed, that Long’s

refusal to meet with his expert was not adequate grounds to continue the

hearing.49

      Dr. Amy Trivette was the sole witness at the competency hearing. Dr.

Trivette is a board certified general and forensic psychiatrist and is also the

Medical Director at KCPC. She discussed how evaluations at KCPC are

interdisciplinary; patients are evaluated and/or observed by other

psychiatrists, social workers, nursing staff, and recreation staff whose job is to

report any notable behaviors. KCPC Staff members who are not mental health

professionals are trained by KCPC to identify behaviors that should be

reported.

      Dr. Trivette testified that Long stayed at KCPC for about a month.

During that time, Long cooperated somewhat with his social worker by

providing his education and employment history. But he refused to participate

in any formal psychiatric assessments and made it clear that he would not

discuss Nancy’s murder. Dr. Trivette therefore had to base her conclusions

about Long’s competency on both her own and her staff’s observations of him.

      Dr. Trivette concluded that Long was competent to stand trial and could

be found criminally responsible for his actions. She based this conclusion on a

number of factors. First, at no time during Long’s stay did he show any signs




       49 The trial court’s denial of Long’s motion to continue the competency hearing

is not raised as an issue in this appeal.
                                          18
of psychosis. He never reported hallucinations, staff members never saw him

responding to internal stimuli, and, on the rare occasions when he spoke with

staff members, his thought processes were logical and goal oriented. There

was no evidence that he was suffering from mania; he had no racing thoughts

or lack of sleep. Dr. Trivette had no concerns about his intellectual functioning

based on his reported educational history in addition to his vocabulary,

abstracting ability, and functioning. Further, he never displayed any bizarre

behavior. He participated in activities and interacted with other patients

without incident. He took care of both his personal hygiene and the

cleanliness of his room without assistance from staff members.

      Dr. Trivette also expounded that, while family members reported that

Long had a history of schizophrenia, Long himself adamantly denied any

history of schizophrenia or any other mental illness. He said he was never

diagnosed with a mental disorder and had never taken any psychiatric

medication. In that vein, Dr. Trivette also reported that Long was not on any

psychiatric medication when he came to KCPC, and she never felt it necessary

to prescribe him any. This was another factor that made Dr. Trivette believe

Long was not suffering from a major mental illness. She explained that

patients with schizophrenia in particular will rarely go unnoticed; they are

frequently hospitalized involuntarily and, if necessary, forcibly medicated.

      Instead, Dr. Trivette believed Long had an unspecified personality

disorder with narcissistic traits. She discussed how narcissists tend to view

themselves as better than others with a need to associate with other “high

status” individuals. She supported her conclusion by noting that Long would

act as though he was above the other patients and KCPC’s staff, that he would
                                     19
talk down about others and to others and was particularly critical of staff

members.50 In her opinion, Long refused to cooperate with psychological

testing, not because he suffered from paranoia, but because he believed

himself to be better than the process and that the process would not be helpful

to him. She conclusively ruled out any sort of major mental illness that would

render him unable to understand the proceedings against him or participate

rationally in his own defense.

      Following the competency hearing, the trial court made an oral finding

on the record that Long was competent to stand trial. The court noted that any

deficiency in KCPC’s examinations of Long was the result of his own conscious

decision not to participate in formal psychological testing. In the trial court’s

subsequent “findings of fact, conclusions of law, and order on defendant’s

competency,” the court found that:

             [Long] did not appear “overtly psychotic” during his
             admission nor did his lack of participation lead Dr.
             Trivette to believe that Mr. Long was paranoid.

             Mr. Long denied that he was on any medication for
             any mental condition which is another indicator that
             he is not schizophrenic or psychotic.

             Dr. Trivette believed that Mr. Long is intelligent. He
             does not suffer from any intellectual disability and
             does not appear to be mentally ill.

We also feel it should be noted that by the date of his competency hearing Long

had been before the trial court at least five times for his arraignment and

several pre-trial conferences. In three of those appearances Long created




     50 Indeed, prior to Dr. Trivette’s testimony, Long told the court that the staff at

KCPC was “unprofessional.”
                                           20
outbursts and argued with the trial court, but all of his outbursts and

arguments were directly related to his case. And, in the other two

appearances, Long demonstrated that he could control his outbursts by

remaining silent during them.

      Based on the foregoing we hold that the trial court’s finding of

competency was based on substantial evidence. We therefore affirm.

   2) The trial court did not err by denying Long’s motion for a second
      competency hearing.51

      Long also argues that the trial court erred by denying his motion to hold

a second competency hearing. We disagree.

      Whether to hold a competency hearing is within the discretion of the trial

court.52 However, a defendant’s right to a competency hearing is protected by

both KRS 504.100(1) and the Fourteenth Amendment of the United States

Constitution, and if either of those provisions is triggered a trial court must

hold a competency hearing.53

               [D]ifferent standards govern those interests. Due
               process under the Fourteenth Amendment requires
               that where substantial evidence that a defendant is
               not competent exists, the trial court is required to
               conduct an evidentiary hearing on the defendant’s
               competence to stand trial. In contrast, under KRS
               504.100, “reasonable grounds to believe the defendant
               is incompetent to stand trial” mandates a competency
               examination, followed by a competency hearing. Thus,
               while the failure to conduct a competency hearing
               implicates constitutional protections only when
               substantial evidence of incompetence exists, mere
               “reasonable grounds” to believe the defendant is


      51This issue was preserved for our review by defense counsel’s motion for a
second competency hearing. RCr 9.22.
      52   See, Henderson v. Commonwealth, 563 S.W.3d 651, 663-64 (Ky. 2018).
      53   Commonwealth v. B.H., 548 S.W.3d 238, 247-48 (Ky. 2018).
                                          21
                    incompetent implicates the statutory right to an
                    examination and hearing.54

Thus, a trial court errs by failing to hold a competency hearing when either: (1)

substantial evidence that a defendant is not competent exists;55 or (2) when

reasonable grounds to believe the defendant is incompetent to stand trial56

exist.

         Four months after Long’s competency hearing, defense counsel moved for

a second competency hearing. Her basis for the motion was that Dr. Nicholas

had completed his evaluation and had concerns about Long’s competency. For

whatever reason, counsel failed to include Dr. Nicholas’ report in the record for

our review. However, Dr. Nicholas later testified at length about his

observations of and conclusions about Long as part of the defense’s case-in-

chief. We can therefore discern the content of Dr. Nicholas’ report from his

testimony at trial.

         Preliminarily, we note that Dr. Nicholas attempted to evaluate Long on

three separate occasions, but Long never cooperated. The first time Dr.

Nicholas tried to meet with Long, Long refused to come out of his jail cell even

after the deputy jailer explained to Long that his attorney wanted him to meet

with Dr. Nicholas. On the second occasion Long actually met with Dr. Nicholas

but would not discuss anything of substance. The third time was not a

meeting with Long at all, but rather Dr. Nicholas’ observations of Long during

Long’s meeting with the defense’s mitigation specialist. Dr. Nicholas observed



         54 Id.
         55   U.S. Const. Amend. XIV.
         56   KRS 504.100.
                                              22
Long without Long’s knowledge. Therefore, like Dr. Trivette, Dr. Nicholas was

never able to perform any formal psychological testing on Long.

      Dr. Nicholas said he observed Long for approximately an hour to an hour

and a half during Long’s meeting with the mitigation specialist. Long talked

about being prosecuted by the “government.” He seemed to be “only oriented

to his person,” and believed he was being singled out by the government for

reasons he could not or would not specify. Dr. Nicholas saw similarities

between Long and delusional patients he saw in his private practice. Dr.

Nicholas reviewed Dr. Trivette’s report, but he did not look at the case file from

the police’s investigation. He therefore had no knowledge of Long’s actions

immediately following Nancy’s murder, though he was aware that Long stole a

car. Dr. Nicholas gave a “provisional diagnosis” that Long suffered from a

delusional disorder. He explained that the term provisional diagnosis means

that he did not have enough information to come to a concrete diagnosis, as he

was unable to fully evaluate Long.

      Dr. Nicholas’ report and provisional diagnosis did not constitute

substantial evidence that Long was not competent. They likewise did not

present reasonable grounds to believe Long was not competent. This is

particularly so when considering the facts discussed in section II(B)(1) of this

opinion. We therefore hold that the trial court did not err by denying counsel’s

motion for a second competency hearing.

C. The trial court did not err by denying Long’s first motion for mental
   health expert funds, and the trial court’s subsequent error of allowing
   Dr. Trivette to testify as the Commonwealth’s rebuttal witness did not
   constitute palpable error.



                                        23
      Long next alleges the trial court erred by denying his first motion for

expert funds under KRS Chapter 3157 (Chapter 31 funds). In addition, he

asserts that the trial court violated this Court’s recent holding in Conley v.

Commonwealth,58 when it allowed Dr. Trivette to testify for the Commonwealth

during its rebuttal evidence.

      The first issue—whether the trial court erred when it denied Long’s first

motion for expert funds—was properly preserved by counsel’s motion for said

funding.59 A trial court’s denial of a defendant’s motion for expert witness

funds is reviewed for abuse of discretion.60 A trial court abuses its discretion

when it rules in a way that is arbitrary, unreasonable, unfair, or unsupported

by sound legal principles.61

      However, the second issue—whether the trial court erred by allowing Dr.

Trivette to testify as the Commonwealth’s rebuttal witness—was not properly

preserved for our review. Defense counsel did not object to Dr. Trivette

testifying in rebuttal for the Commonwealth. Nonetheless, Long requested

palpable error review of this issue.62 To demonstrate palpable error “the

required showing is probability of a different result or error so fundamental as

to threaten a defendant's entitlement to due process of law.”63

   1) The trial court did not err by denying Long’s first motion for
      Chapter 31 expert funds.

      57   See KRS 31.110(1)(b) and KRS 31.185(1).
      58   599 S.W.3d 756 (Ky. 2019).
      59   RCr 9.22.
      60   McKinney v. Commonwealth, 60 S.W.3d 499, 505 (Ky. 2001).
      61   Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).
      62   See RCr 10.26.
      63 Mart. v. Commonwealth, 207 S.W.3d 1, 3 (Ky. 2006).
                                          24
      Under KRS 31.110(1)(b) and KRS 31.185(1), an indigent defendant may

be granted state funds to hire an expert to aid in his defense if the defendant

makes the requisite showing of entitlement to those funds. The test for

whether a defendant showed entitlement to Chapter 31 funds before the trial

court is: “1) whether the request [was pled] with requisite specificity; and 2)

whether funding for the particularized assistance [was] ‘reasonably necessary’;

3) while weighing relevant due process considerations.”64

      Here, defense counsel’s first motion for expert funds was a non ex parte

motion in which counsel requested a competency evaluation for Long. The

defense requested that she receive Chapter 31 funds to hire a defense expert to

have Long evaluated for competency, rather than following the normal course

of having him sent to KCPC for a competency evaluation. This request was

made during a side bench in the presence of the Commonwealth:

               Def: Judge, [co-counsel] and I went down to the
               Christian County Jail to speak with Mr. Long and he
               refused to come out. He said he wanted some real
               attorneys. So I don’t know what his position is…But I
               do want to go forward with getting him evaluated.
               Judge I would prefer to file a motion requesting funds
               for my own expert on a case of this magnitude, rather
               than have him sent to KCPC. Which, you know,
               obviously I’m going to be asking for anyway. So I
               would ask for you to consider allowing me to do it that
               way rather than sending him to KCPC.

               Court: [Commonwealth?]

               CW: I would ask that he be sent to KCPC. Getting
               funds through the general fund I guess is what you’re
               requesting?

               Def: Yeah.

      64   Benjamin v. Commonwealth, 266 S.W.3d 775, 789 (Ky. 2008).
                                         25
            Court: On your motion… I’m not going to tell you not
            to file the motion. I will tell you that I’ll have a difficult
            time finding necessity until after there’s been an
            examination at KCPC. Because they may decide your
            (defense’s) way. And then once we have their report,
            then I generally would authorize the necessity of a
            separate one.

            Def: Judge I will probably go ahead and file one, just
            for the record. And we’ll go from there.

            Court: Alright. Do you want to say that when you’re
            back standing next to him or do you want me to just
            say I’m going to go ahead and authorize a competency
            evaluation?

            Def: If you could go ahead and state that, that would
            be great.


      We hold that the trial court did not abuse its discretion by denying this

motion. While defense counsel’s motion was specific about the type of expert

she wanted and why she wanted the expert, she did not demonstrate

reasonable necessity. When a defendant’s mental health is in question, trial

courts routinely have the defendant sent to KCPC first for competency and

criminal responsibility evaluations. The defense did not present any facts that

would warrant deviation from that standard procedure.

   2) The trial court erred under Conley by allowing Dr. Trivette to testify
      as the Commonwealth’s rebuttal witness, but that error was not
      palpable.

      Long also asserts that the trial court violated this Court’s recent holding

in Conley by allowing Dr. Trivette to testify for the Commonwealth during its

rebuttal evidence.




                                         26
      Conley brutally stabbed her mother to death during an argument which

she claimed to have no memory of.65 Conley had a long and, presumably, well-

documented history of mental illness.66 Conley filed a pre-trial motion seeking

Chapter 31 funds to hire a mental health expert, one Dr. Ed Conner, “to assist

in preparing her for trial.”67 Conley’s motion argued that it would be

inappropriate to send her to KCPC because “by their own admission and policy

they cannot act as a defense expert witness.”68 The trial court found her

motion failed to demonstrate reasonable necessity for the funds. The court

then sent Conley to KCPC for evaluation.69 Dr. Trivette happened to be the

expert that evaluated Conley at KCPC.70

      Conley thereafter renewed her request for expert witness funds to hire

Dr. Conner.71 Conley’s motion contended that

                 Dr. Trivette's examination was insufficient because all
                 KCPC did was examine her for criminal responsibility,
                 but that she needed an independent expert such as
                 Dr. Conner who would investigate and evaluate all her
                 psychological issues, including other possible relevant
                 mental health issues, possible EED issues, and
                 potential mitigation factors at sentencing.72

Based on this motion, the court reversed its initial ruling and found Conley

was entitled to expert funds to hire Dr. Conner.73


      65   Conley, 599 S.W.3d at 762.
      66 Id.
      67 Id.
      68  Id. at 763.
      69 Id. at 762.
      70 Id.
      71 Id. at 763.
      72  Id.
      73 Id.
                                           27
      Later, Conley filed a motion under RCr 8.07(2)(A)(iii) to give notice of her

intent to present mental health evidence through an expert.74 In response, the

Commonwealth filed a motion under RCr 8.07(2)(B) for a rebuttal mental

health examination.75 The Commonwealth said it would accept the KCPC

report prepared by Dr. Trivette in lieu of an independent mental health expert

examination.76 Conley agreed the Commonwealth was entitled to its own

expert under RCr 8.07.77 But she argued against giving the Commonwealth

Dr. Trivette’s report because

                 she had not wanted to go to KCPC in the first place,
                 but the court would not give other funding. Therefore,
                 she maintained she was, in effect, forced into that
                 situation because, as the trial court's order in sending
                 her to KCPC was part of the defense investigation, the
                 report was protected attorney-client work product, and
                 the Commonwealth was therefore not entitled to it.78

Initially the trial court agreed with Conley, but it later reversed its own ruling

and allowed the Commonwealth access to Dr. Trivette’s report.79 The trial

court also designated Dr. Trivette as the Commonwealth’s expert witness and

allowed the Commonwealth to impeach Conley through Dr. Trivette based on

the information in her report.80

      On appeal, this Court held that the trial court committed reversible error

for two interwoven reasons. First, unlike in Long’s case, defense counsel’s first



      74 Id. 763-64.
      75  Id. at 764.
      76 Id.
      77  Id.
      78 Id.
      79 Id.
      80  Id. at 764-65.
                                           28
motion for Chapter 31 funds demonstrated reasonable necessity for those

funds:

                 Based upon the extraordinary circumstances of [the]
                 case, it was evident from the outset that Conley's
                 sanity at the time of the offense had the potential to be
                 a significant factor at trial, and thus it was the trial
                 court's duty to assure Conley had access to “a
                 competent mental health expert who [would] conduct
                 an appropriate examination and assist in evaluation,
                 preparation and presentation of the defense.” And,
                 KCPC would not provide that assistance.81

Second, the trial court’s subsequent grant of Chapter 31 funds to hire Dr.

Conner did not cure the error of failing to grant defense counsel’s initial motion

for funds.82 This was because the Court held that Dr. Trivette essentially

“switched sides.”83 In other words, when the trial court denied Conley’s initial

motion for Chapter 31 funds and sent her to KCPC, it made Dr. Trivette the

defense’s expert witness.84 And, “[e]ven though the trial court eventually

permitted funds to Conley to retain Dr. Conner…the trial court at the same

time permitted the Commonwealth to commandeer Dr. Trivette to testify

against Conley[.]”85 We believe it is important to also note that Dr. Trivette

gained confidential information from Conley,86 and that Dr. Trivette’s testimony

was used to impeach Conley.87




      81 Id. at 765 (quoting Ake v. Oklahoma, 470 U.S. 68, 83 (1985)).
      82 Id. at 766.
      83 Id. at 766-67.
      84  Id.
      85 Id. at 767.
      86  Id.
      87 Id. at 770.
                                            29
      To begin, it should be noted that Long’s case is clearly distinguishable

from Conley’s in several ways. First, Conley’s first request for Chapter 31

funds was for an expert “to assist in preparing her for trial.”88 In contrast,

Long requested an expert solely to evaluate him for competency, which the

Conley Court itself noted is a common and accepted function of KCPC:

               We begin by noting the difference between a defendant
               being sent to KCPC for a competency to stand trial
               examination pursuant to KRS 504.100 and a
               defendant in need of an expert witness to assist him or
               her in pursuing a defense based on insanity or other
               mental illness or condition. KRS 504.100 requires the
               trial court, if it has reasonable grounds to believe the
               defendant is incompetent to stand trial, to appoint a
               psychiatrist or psychologist to report on the
               defendant's competency to stand trial for the crime
               charged. Generally, the function of a competency to
               stand trial proceeding conducted through KCPC is for
               the benefit of the trial court to assess whether a
               defendant has the present mental capabilities to
               communicate with trial counsel and assist in his or
               her own defense. The expert witness appointed under
               KRS 504.100 for a competency to stand trial
               evaluation at KCPC does not “belong” to the defendant,
               but rather the expert acts as an agent of the trial
               court.

               In contrast, a mental health expert to which an
               indigent defendant may be entitled under Ake89 serves
               the purpose of assuring that a defendant is placed
               upon the same footing as a person of means in
               assessing possible defenses and trial strategies
               relating to his mental state at the time the crime was
               committed. An expert appointed under Ake may
               accurately be described as “belonging” to the
               defendant, unlike the evaluator acting as an agent of
               the trial court in a competency to stand trial
               proceeding.90



      88 Id. at 762.
      89   Ake v. Oklahoma, 470 U.S. 68 (1985).
      90 Id. at 768-69 (internal citations omitted).
                                             30
And, as discussed supra, Long was not clearly entitled to an independent

mental health expert from the outset like Conley. In fact, it may be that the

only reason the trial court granted Long’s subsequent ex parte motion for

expert funds was because it found KCPC to be “impractical”91 due solely to

Long’s refusal to cooperate with formal testing while there.

      In addition, in Conley the Commonwealth filed an RCr 8.07 motion for an

independent expert, and the trial court ultimately designated Dr. Trivette as its

expert, hence the Court’s discussion of “side-switching” by Dr. Trivette. In

Long’s case, although the Commonwealth called Dr. Trivette as a rebuttal

witness, it never had Dr. Trivette designated as its expert witness under RCr

8.07.92 Conley also asserted the defense of EED rather than Long’s defense of

insanity. Further, unlike in Conley, neither Dr. Trivette nor anyone else that

worked for KCPC received any confidential information relevant to an insanity

defense from Long because he refused to discuss anything of substance with

them. Finally, and perhaps most importantly, Dr. Nicholas did not testify that

it was his opinion that Long was legally insane. Therefore, on the key issue of




      91   See KRS 31.185(1).
      92 The Commonwealth filed an RCr 8.07 motion solely to preserve the filing
deadline. It stated:
      They have filed a notice to rely on mental disease or defect. We have not
      received a report yet. I assume that’s due to the uncooperativeness of
      the defendant. I filed the motion simply because if we receive the report
      and I feel like he needs to be evaluated further I want to be able to
      request that’s done at that time. For today’s purposes I don’t feel like
      there’s anything that needs to be done, I just wanted to reserve my right
      to do that. […] After we review the report, we may not need the re-
      evaluation. That’s just something I’ll have to determine when I review it.
But the Commonwealth never filed a subsequent motion for its own expert to re-
evaluate Long.
                                          31
legal insanity, both Dr. Nicholas and Dr. Trivette attested to the same thing:

they could not say definitively that Long was legally insane.

      Those key differences would be enough for this Court to say that the trial

court committed no error under Conley. However, after the Conley Court’s

analysis specific to Conley’s case, the Court sought to provide additional

guidance to trial courts in more typical cases such as Long’s. On that front, it

stated:

               Finally, we note that perhaps the more common
               situation is where, unlike here, the facts are
               ambiguous and inconclusive as to whether the
               defendant is entitled to a mental health expert from
               the outset. In such situations, the trial court may
               properly send the defendant to KCPC for an evaluation
               to assist the trial court (often perhaps in conjunction
               with a competency evaluation), for its own benefit, not
               the defendant's, to determine in the first instance if
               the defendant qualifies for an outside independent
               mental health expert under Ake.

               Following the KCPC evaluation on behalf of the trial
               court in these ambiguous situations, if the trial court
               thereafter concludes the defendant is entitled to an
               expert under Ake, and the Commonwealth then seeks
               to retain KCPC to provide the prosecution with a
               rebuttal mental health expert, we believe Ake would
               compel that a second KCPC evaluator be assigned to
               act as the Commonwealth's expert witness and, to the
               extent practicable, the initial KCPC evaluator and
               evaluation should be “walled off” from the second
               evaluator who may then serve as the Commonwealth's
               expert at trial.93

Thus, although the Commonwealth never actually sought to have Dr. Trivette

designated as its expert witness through an RCr 8.07 motion, the trial court

should have declined to allow Dr. Trivette to testify in rebuttal for the




      93 Id. at 769-70.
                                         32
Commonwealth. Instead, Conley would require that the court choose another

“walled off” expert from KCPC to testify for the Commonwealth or choose an

expert that was not associated with KCPC to testify for the Commonwealth.

      But that error does not rise to the level of palpable error. Again, Dr.

Nicholas did not testify that it was his expert opinion that Long was legally

insane. On direct examination, Dr. Nicholas said it was his provisional

diagnosis that Long suffered from a delusional disorder and that he did not

believe Long was able to “control himself.” But, when pressed on cross-

examination, Dr. Nicholas acknowledged both that not everyone with a

delusional disorder is legally insane, and that he was not telling the jury that

Long was insane at the time of Nancy’s murder. Therefore, when Dr. Trivette

also testified that Long was not legally insane in rebuttal, it did not create a

“probability of a different result or [constitute an] error so fundamental as to

threaten a defendant's entitlement to due process of law,”94 as is required to

demonstrate palpable error. We consequently affirm.

D. Motions for Continuance95

      Long’s next assertion of error is that trial court abused its discretion by

denying his second and third motions for a continuance of trial. Long’s first

motion for a continuance of trial was successful. The basis for that motion was

that counsel had not been able to review all of the discovery with Long yet and




      94   Martin, 207 S.W.3d at 3.
      95Long’s arguments regarding his second and third motions for continuance
were preserved for our review via counsel’s motions for continuance of trial. See RCr
9.22.
                                          33
needed more time to do that. The Commonwealth had no objection, and the

trial court granted the motion.

       Whether a trial court grants a motion for continuance of trial is within its

discretion depending upon the unique facts and circumstances of the case

before it.96

                  Factors that should be considered by the trial court
                  include:
                    (1) The length of delay;
                    (2) Whether there have been any previous
                         continuances;
                    (3) The inconvenience to the litigants, witnesses,
                         counsel, and the court;
                    (4) Whether the delay is purposeful or caused by the
                         accused;
                    (5) The availability of competent counsel, if at issue;
                    (6) The complexity of the case; and
                    (7) Whether denying the continuance would lead to
                         any identifiable prejudice.97

Appellate courts review a trial court’s denial of a motion for a continuance of

trial for abuse of discretion.98 A trial court abuses its discretion when it rules

in a way that is arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.99 With that said, we will address Long’s second and third motions

for continuance in turn.

   1) Trial court did not abuse its discretion by denying defense counsel’s
      second motion for a continuance of trial.

       Defense counsel made her second motion for a continuance of trial on

September 14, 2018. This motion was made ten months after counsel’s first



        Eldred v. Commonwealth, 906 S.W.2d 694, 699 (Ky. 1994), abrogated on other
       96

grounds by Commonwealth v. Barroso, 122 S.W.3d 554 (Ky. 2003).
       97   Id.
       98 Smith & H. v. Commonwealth, 481 S.W.3d 510, 514 (Ky. App. 2016).
       99   English, at 945.
                                             34
motion for a continuance and slightly more than six weeks before trial was set

to start on October 29th. Counsel’s basis for this motion was that the defense’s

investigation was ongoing, and she needed more time to gather records.

Counsel asked that the court take into consideration that this was not a typical

case; that Long’s reluctance to cooperate had caused delays in every step of her

preparation for trial. She suggested moving the trial date to sometime in

January.

      The Commonwealth objected to the motion. She argued that the crime

occurred in November of 2016, and that Long was arraigned in June of

2017.100 And, that the trial was originally set for June of 2018, but defense

counsel was granted its first motion for continuance to give it more time to

prepare for trial. The Commonwealth argued the defense already had sufficient

time to prepare its case.

      The trial court agreed with the Commonwealth. The court believed that

the only reason the defense was not on schedule in its preparation for trial was

Long’s refusal to be totally cooperative. The court acknowledged the

predicament that defense counsel was in but denied the motion in light of the

previous continuance and the timeline of the case as noted by the

Commonwealth. The court also noted that it considered the competency of

defense counsel, who he knew to be a very competent attorney.

      Regarding the factors to be considered when ruling on a motion for

continuance of trial, it could be argued that the three-month length of delay



      100 Because Long was apprehended in Tennessee, the Commonwealth had to
obtain a governor’s warrant to have him extradited back to Kentucky. This caused the
delay between his arrest in December of 2016 and his arraignment in June of 2017.
                                        35
requested was relatively short. However, there had already been a previous

continuance and the trial court believed that the defendant was the sole reason

that defense counsel was behind schedule. That belief, we should note, is

strongly supported by the record. Finally, the court found that defense counsel

was highly competent based on the many trials she tried before it in the past.

We therefore hold that the trial court did not abuse its discretion by denying

Long’s second motion for a continuance of trial.

   2) Trial court did not abuse its discretion by denying defense counsel’s
      third motion for a continuance of trial.

        On September 28th, exactly two weeks after her second motion for a

continuance, defense counsel filed a third motion for a continuance of trial. In

counsel’s written motion she argued that she received “an additional fifty pages

of discovery containing important DNA results etc.” as well as “new phone calls

and audio interviews of potential witnesses.” Counsel asserted that she could

not adequately investigate all of the new material before trial began on October

29th.

        At the subsequent hearing on the matter, held on October 1st, the

Commonwealth explained that she had just received the discovery evidence

herself and was not happy about it either. But after she reviewed the material,

she realized there was very little new evidence in it. Instead, there were several

duplicate documents and information that had been provided in discovery

previously. There was no new DNA evidence, only updated chain-of custody

documents regarding the DNA evidence. There were two new audio recordings;

one was about 8 minutes long and the other was about 13 minutes long.

However, the content of those recordings was provided previously. There was

                                        36
also evidence release forms and the governor’s warrant for Long’s extradition,

but those were not relevant for trial purposes.

      Defense counsel acknowledged that there was no new DNA evidence, and

she did not dispute the fact that the majority of the items were previously

provided. But she requested a continuance of a month to review the chain of

custody evidence, the audio of the witnesses, and any follow up investigation

she had not had time to do.

      The trial court denied the motion. It explained that there was no

allegation of “discovery dumping,” and while the discovery was late the

Commonwealth forwarded it to the defense as quickly as possible. Based on

what was included in the discovery, the court did not think there was enough

new information to be prejudicial to the defense. The court noted that if the

defense found something that was in fact prejudicial, it would review the

matter again. The defense never renewed the motion.

      We hold that the trial court did not abuse its discretion by denying

counsel’s motion. Defense counsel simply did not demonstrate any identifiable

prejudice. The Commonwealth did not intentionally withhold the evidence, as

she had just received it herself and forwarded it to defense counsel

immediately. In addition, the Commonwealth’s written response to counsel’s

motion contained an itemized list of every item included in the discovery, the

majority of which the Commonwealth noted had been previously provided.

Defense counsel never argued that any of the evidence had not been provided

previously. And, as for any genuinely new evidence, defense counsel never

alleged that those items would have any relevance at trial. We accordingly

affirm.
                                       37
E. Jury Instruction Issues

      Long’s next assertion is that the trial court erred by denying his motion

to submit instructions to the jury on first-degree manslaughter, second-degree

manslaughter, and reckless homicide. This issue was preserved by defense

counsel’s tender of jury instructions on those offenses.101 A physical copy of

the defense’s tendered instructions was not included in the record to this

Court. However, the defense’s oral motion in support of its tendered

instructions was on the video record.

      Trial courts have a statutory duty to instruct the jury on the whole law of

the case.102 This duty extends to instructing on lesser-included offenses, if

warranted.103 However,

               [a] lesser-included offense instruction… is not proper
               simply because a defendant requests it. An
               instruction on a lesser included offense is required
               only if, considering the totality of the evidence, the jury
               might have a reasonable doubt as to the defendant's
               guilt of the greater offense, and yet believe beyond a
               reasonable doubt that the defendant is guilty of the
               lesser offense.104

 Stated differently, a trial court is not obligated to give an instruction that is

 not reasonably supported by the evidence.105

      We review trial court rulings on jury instructions for abuse of

discretion.106 A trial court abuses its discretion when it rules in a way that is


      101   See RCr 9.54(2).
      102   See RCr 9.54(1).
      103   Thomas v. Commonwealth, 170 S.W.3d 343, 349 (Ky. 2005).
        Swan v. Commonwealth, 384 S.W.3d 77, 99 (Ky. 2012) (internal quotation
      104

marks omitted).
      105   See Jackson v. Commonwealth, 481 S.W.3d 794, 797 (Ky. 2016).
      106   Ratliff v. Commonwealth, 194 S.W.3d 258, 274 (Ky. 2006).
                                           38
arbitrary, unreasonable, unfair, or unsupported by sound legal principles.107

With these principles in mind, we will discuss each of Long’s arguments in

turn.

   1) The trial court did not err by failing to instruct jury on first-degree
      manslaughter.

        Long first asserts that the jury should have been instructed on first-

degree manslaughter.

        For our purposes, a defendant can be convicted of first-degree

manslaughter when either: (1) intending to cause serious physical injury, he

causes the death of another person; or (2) he causes the death of another

person while acting under the influence of extreme emotional disturbance

(EED).108

        The Commonwealth’s theory of the case was that Long attacked Nancy

with three different wine bottles with the intent to cause her death. This would

preclude an instruction under either theory of first-degree manslaughter.

        The defense offered two theories of the case. One, Long did not murder

Nancy; or, two, if the jury believed Long murdered Nancy, it must find that he

was legally insane when he did. Therefore, the defense presented no evidence

that Long attacked Nancy only intending to cause serious physical injury. We

also note that Long’s use of three different wine bottles to beat Nancy greatly

contradicts any notion that he only meant to cause serious physical injury to

her.




        107   English, 993 S.W.2d at 945.
        108   See KRS 507.030.
                                            39
       Long was likewise not entitled to a first-degree manslaughter instruction

under an EED theory. A jury instruction on EED “must be supported by some

definite, non-speculative evidence.”109 The evidence must show that there was

an identifiable triggering event110 which caused the defendant to “suffer a

temporary state of mind so enraged, inflamed, or disturbed as to overcome [the

defendant’s] judgment, and to cause [the defendant] to act uncontrollably from

an impelling force of the extreme emotional disturbance rather than from evil

or malicious purposes.”111 Here, the defense never introduced evidence of an

identifiable triggering event, nor did it offer evidence that Long acted under

EED.

       Accordingly, because neither the Commonwealth’s nor the defense’s

evidence supported an instruction under either theory of first-degree

manslaughter, the trial court did not abuse its discretion by failing to instruct

the jury on it.

   2) The trial court erred by failing to instruct jury on second-degree
      manslaughter.

       Long’s next contention is that the jury should have been instructed on

second-degree manslaughter.




         Padgett v. Commonwealth, 312 S.W.3d 336, 341 (Ky. 2010) (internal
       109

quotation marks omitted).
       110   Driver v. Commonwealth, 361 S.W.3d 877, 888 (Ky. 2012).
       111   Padgett, 312 S.W.3d at 341.
                                           40
      A defendant can be convicted of second-degree manslaughter when he

“wantonly112 causes the death of another person.”113 This Court has

previously expounded that this encompasses two different theories of guilt:

               (1) the defendant acted without an intent to kill but
               with an awareness and conscious disregard of a
               substantial and unjustifiable risk that his action
               would result in the victim's death; [or] (2) the
               defendant acted either with or without an intent to kill
               but under an actual but mistaken belief that the
               circumstances then existing required the use of
               physical force (or deadly physical force) in self-
               protection, and with an awareness and conscious
               disregard of a substantial and unjustifiable risk that
               such belief was mistakenly held.114

      We reiterate that the Commonwealth’s evidence was that Long acted with

intent to kill and that the defense argued that if Long killed Nancy, he did so

while legally insane. Therefore, the Commonwealth’s evidence certainly did not

support a finding under a theory of wanton murder. The defense’s evidence

likewise did not support such a finding because its evidence focused on proving

that Long was legally insane, not that he acted wantonly. As for the second

theory of guilt, there was never any suggestion from the defense that Long

acted against Nancy in self-defense.

      Accordingly, the trial court did not abuse its discretion by declining to

instruct the jury on second-degree manslaughter.

   3) The trial court did not err by failing to instruct jury on reckless
      homicide.




      112   See KRS 501.020(3) (defining “wanton” mental state).
      113   KRS 507.040.
      114   Saylor v. Commonwealth, 144 S.W.3d 812, 818 (Ky. 2004) (internal citations
omitted).
                                           41
      Lastly, Long argues that the trial court should have instructed the jury

on reckless homicide.

      A defendant is guilty of reckless homicide when “with recklessness115 he

causes the death of another person.”116 This means either

               (1) the defendant acted without an intent to kill but
               failed to perceive a substantial and unjustifiable risk
               that his actions would result in the victim's death; [or]
               (2) the defendant acted either with or without an intent
               to kill but under an actual but mistaken belief that the
               circumstances then existing required the use of
               physical force (or deadly physical force) in self-
               protection, and failed to perceive a substantial and
               unjustifiable risk that such belief was mistakenly
               held.117

      Again, the Commonwealth’s evidence did not support of finding that Long

acted with recklessness when he killed Nancy, as it contended he acted

intentionally. The defense’s evidence also did not support a finding of

recklessness because it focused on proving that Long was legally insane, not

that he acted recklessly. There was also no evidence that Long acted in self-

defense.

      The trial court accordingly did not abuse its discretion by failing to

instruct the jury on reckless homicide.

F. The trial court’s alleged error of denying Long’s motion for a directed
   verdict on the count of theft by unlawful taking was not properly
   preserved for our review.

      Long’s final argument is that the trial court erred by denying his motion

for directed verdict on the count of theft by unlawful taking of Nancy’s car. He



      115   See KRS 501.020(4) (defining “reckless” mental state).
      116   KRS 507.050.
      117   Saylor, 144 S.W.3d at 819 (internal citations omitted).
                                            42
asserts that, because the Commonwealth’s theory was that he took Nancy’s car

after he killed her, he could not have intended to permanently deprive her of

the car118 because a deceased person cannot be deprived of property. Or, in

the alternative, that the Commonwealth could not prove that Long did not have

Nancy’s permission to use the car. However, this issue was not properly

preserved for our review.

      In order to preserve an alleged directed verdict error for appellate review,

a defendant must move for directed verdict at the close of the Commonwealth’s

case in chief and must thereafter renew the motion for directed verdict at the

end of all the evidence;119 here, the Commonwealth’s rebuttal. The motions for

directed verdict must state the specific element of a particular charge the

Commonwealth allegedly failed to prove.120

      Defense counsel moved for directed verdict on the count of theft by

unlawful taking at the close of the Commonwealth’s evidence. Counsel said

she believed Long had Nancy’s permission to use the vehicle, although it

should be noted there was no evidence presented to that effect. However, when

counsel renewed the motion for directed verdict at the close of the

Commonwealth’s rebuttal, she made no mention of the theft charge. Therefore,

the issue was not properly preserved.




       118 “(1) [A] person is guilty of theft by unlawful taking or disposition when he

unlawfully: (a) Takes or exercises control over movable property of another with intent
to deprive him thereof[.]” KRS 514.030. See also Hall v. Commonwealth, 551 S.W.3d 7
(Ky. 2018).
      119   See Baker v. Commonwealth, 973 S.W.2d 54, 55 (Ky. 1998).
      120   Kentucky Rule of Civil Procedure (CR) 50.01.
                                           43
      Long failed to request palpable error review for this issue under RCr

10.26.121 “Absent extreme circumstances amounting to a substantial

miscarriage of justice, an appellate court will not engage in palpable error

review pursuant to RCr 10.26 unless such a request is made and briefed by the

appellant.”122 Under the facts presented by this case a failure to review Long’s

theft conviction for palpable error would not result in a substantial miscarriage

of justice. We consequently decline to address this issue.

                             III.   CONCLUSION

      Based on the foregoing, we affirm.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Brandon Neil Jewell
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Leilani K.M. Martin
Assistant Attorney General




      121“A palpable error which affects the substantial rights of a party may be
considered by the court on motion for a new trial or by an appellate court on appeal,
even though insufficiently raised or preserved for review, and appropriate relief may be
granted upon a determination that manifest injustice has resulted from the error.”
RCr 10.26.
      122 Murphy v. Commonwealth, 509 S.W.3d 34, 42 (Ky. 2017) (quoting Shepherd

v. Commonwealth, 251 S.W.3d 309 (Ky. 2008)).
                                          44
45